

114 S840 IS: Student Loan Borrower Bill of Rights
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 840IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mr. Durbin (for himself, Mr. Reed, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require certain protections for student loan borrowers, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Student Loan Borrower Bill of Rights.
		2.Truth in Lending
 Act amendmentsThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—
 (1)in section 128 (15 U.S.C. 1638)— (A)in subsection (e)—
 (i)in the subsection heading, by striking private; (ii)in paragraph (1)(O), by striking paragraph (6) and inserting paragraph (9);
 (iii)in paragraph (2)(L), by striking paragraph (6) and inserting paragraph (9); (iv)in paragraph (4)(C), by striking paragraph (7) and inserting paragraph (10);
 (v)by redesignating paragraphs (5) through (11) as paragraphs (8) through (14), respectively; (vi)by inserting after paragraph (4) the following:
						
 (5)Disclosures before first fully amortized paymentNot fewer than 30 days and not more than 150 days before the first fully amortized payment on a postsecondary education loan is due from the borrower, the postsecondary educational lender shall disclose to the borrower, clearly and conspicuously—
 (A)the information described in— (i)paragraph (2)(A) (adjusted, as necessary, for the rate of interest in effect on the date the first fully amortized payment on a postsecondary education loan is due);
 (ii)subparagraphs (B) through (G) of paragraph (2); (iii)paragraph (2)(H) (adjusted, as necessary, for the rate of interest in effect on the date the first fully amortized payment on a postsecondary education loan is due);
 (iv)paragraph (2)(K); and (v)subparagraphs (O) and (P) of paragraph (2);
 (B)the scheduled date upon which the first fully amortized payment is due; (C)the name of the lender and servicer, and the address to which communications and payments should be sent including a telephone number and website where the borrower may obtain additional information;
 (D)a description of alternative repayment plans, including loan consolidation or refinancing, and servicemember or veteran benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) or other Federal or State law related to postsecondary education loans; and
 (E)a statement that a Servicemember and Veterans Liaison designated under paragraph (15)(I) is available to answer inquiries about servicemember and veteran benefits related to postsecondary education loans, including the toll-free telephone number to contact the Liaison pursuant to paragraph (15)(I).
 (6)Disclosures when borrower is 30 days delinquentNot fewer than 5 days after a borrower becomes 30 days delinquent on a postsecondary education loan, the postsecondary educational lender shall disclose to the borrower, clearly and conspicuously—
 (A)the date on which the loan will be charged-off (as defined in paragraph (15)(A)) or assigned to collections, including the consequences of such charge-off or assignment to collections, if no payment is made;
 (B)the minimum payment that the borrower must make to avoid the loan being charged off (as defined in paragraph (15)(A)) or assigned to collection, and the minimum payment that the borrower must make to bring the loan current;
 (C)a statement informing the borrower that a payment of less than the minimum payment described in subparagraph (B) could result in the loan being charged off (as defined in paragraph (15)(A)) or assigned to collection; and
 (D)a statement that a Servicemember and Veterans Liaison designated under paragraph (15)(I) is available to answer inquiries about servicemember and veteran benefits related to postsecondary education loans, including the toll-free telephone number to contact the Liaison pursuant to paragraph (15)(I).
								(7)Disclosures when borrower is having difficulty making payment or is 60 days delinquent
 (A)In generalNot fewer than 5 days after a borrower notifies a postsecondary educational lender that the borrower is having difficulty making payment or a borrower becomes 60 days delinquent on a postsecondary education loan, the postsecondary educational lender shall—
 (i)complete a full review of the borrower’s postsecondary education loan and make a reasonable effort to obtain the information necessary to determine—
 (I)if the borrower is eligible for an alternative repayment plan, including loan consolidation or refinancing; and
 (II)if the borrower is eligible for servicemember or veteran benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) or other Federal or State law related to postsecondary education loans;
 (ii)provide the borrower, in writing, in simple and understandable terms, information about alternative repayment plans and benefits for which the borrower is eligible, including all terms, conditions, and fees or costs associated with such repayment plan, pursuant to paragraph (8)(D);
 (iii)allow the borrower not less than 30 days to apply for an alternative repayment plan or benefits, if eligible; and
 (iv)notify the borrower that a Servicemember and Veterans Liaison designated under paragraph (15)(I) is available to answer inquiries about servicemember and veteran benefits related to postsecondary education loans, including the toll-free telephone number to contact the Liaison pursuant to paragraph (15)(I).
 (B)Forbearance or defermentIf a borrower notifies the postsecondary educational lender that a long-term alternative repayment plan is not appropriate, the postsecondary educational lender may comply with this paragraph by providing the borrower, in writing, in simple and understandable terms, information about short-term options to address an anticipated short-term difficulty in making payments, such as forbearance or deferment options, including all terms, conditions, and fees or costs associated with such options pursuant to paragraph (8)(D).
								(C)Notification process
 (i)In generalEach postsecondary educational lender shall establish a process, in accordance subparagraph (A), for a borrower to notify the lender that—
 (I)the borrower is having difficulty making payments on a postsecondary education loan; and (II)a long-term alternative repayment plan is not needed.
 (ii)Consumer financial protection bureau requirementsThe Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, shall promulgate rules establishing minimum standards for postsecondary educational lenders in carrying out the requirements of this paragraph and a model form for borrowers to notify postsecondary educational lenders of the information under this paragraph.; 
 (vii)in paragraph (8), as redesignated by clause (v), by adding at the end the following:  (D)Model disclosure form for alternative repayment plans, forbearance, and deferment optionsNot later than 2 years after the date of enactment of the Student Loan Borrower Bill of Rights, the Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, shall develop and issue model forms to allow borrowers to compare alternative repayment plans, forbearance, and deferment options with the borrower’s existing repayment plan with respect to a postsecondary education loan. Such forms shall include the following:
 (i)The total amount to be paid over the life of the loan. (ii)The total amount in interest to be paid over the life of the loan.
 (iii)The monthly payment amount. (iv)The expected pay-off date.
 (v)Related fees and costs. (vi)Eligibility requirements, and how the borrower can apply for the alternative repayment plan, forbearance, or deferment option.
 (vii)Any relevant consequences due to action or inaction, such as default, including any actions that would result in the loss of eligibility for alternative repayment plans, forbearance, or deferment options.;
 (viii)in paragraph (11), as redesignated by clause (v), by striking paragraph (7) and inserting paragraph (10); (ix)by striking paragraph (13), as redesignated by clause (v), and inserting the following:
						
 (13)DefinitionsIn this subsection— (A)the terms covered educational institution, private educational lender, and private education loan have the same meanings as in section 140; and
 (B)the term postsecondary education loan means— (i)a private education loan; or
 (ii)a loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., and 1087aa et seq.).;
 (x)in paragraph (14), as redesignated by clause (v), by striking paragraph (5) and inserting paragraph (8); and (xi)by adding at the end the following:
						
							(15)Student loan borrower bill of rights
 (A)DefinitionsIn this paragraph: (i)BorrowerThe term borrower means the person to whom a postsecondary education loan is extended.
 (ii)Charge offThe term charge off means charge to profit and loss, or subject to any similar action.
									(iii)Qualified written request
 (I)In generalThe term qualified written request means a written correspondence of a borrower (other than notice on a payment medium supplied by the student loan servicer) transmitted by mail, facsimile, or electronically through an email address or website designated by the student loan servicer to receive communications from borrowers that—
 (aa)includes, or otherwise enables the student loan servicer to identify, the name and account of the borrower; and
 (bb)includes, to the extent applicable— (AA)sufficient detail regarding the information sought by the borrower; or
 (BB)a statement of the reasons for the belief of the borrower that there is an error regarding the account of the borrower.
												(II)Correspondence delivered to other addresses
 (aa)In generalA written correspondence of a borrower is a qualified written request if the written correspondence is transmitted to and received by a student loan servicer at a mailing address, facsimile number, email address, or website address other than the address or number designated by that student loan servicer to receive communications from borrowers but the written correspondence meets the requirements under items (aa) and (bb) of subclause (I).
 (bb)Duty to transferA student loan servicer shall, within a reasonable period of time, transfer a written correspondence of a borrower received by the student loan servicer at a mailing address, facsimile number, email address, or website address other than the address or number designated by that student loan servicer to receive communications from borrowers to the correct address or appropriate office or other unit of the student loan servicer.
 (cc)Date of receiptA written correspondence of a borrower transferred in accordance with item (bb) shall be deemed to be received by the student loan servicer on the date on which the written correspondence is transferred to the correct address or appropriate office or other unit of the student loan servicer.
 (iv)ServicerThe term servicer means the person responsible for the servicing of a postsecondary education loan, including any agent of such person or the person who makes, owns, or holds a loan if such person also services the loan.
 (v)ServicingThe term servicing means— (I)receiving any scheduled periodic payments from a borrower pursuant to the terms of a postsecondary education loan;
 (II)making the payments of principal and interest and such other payments with respect to the amounts received from the borrower, as may be required pursuant to the terms of the loan; and
 (III)performing other administrative services with respect to the loan. (B)Sale, transfer, or assignmentIf the sale, other transfer, assignment, or transfer of servicing obligations of a postsecondary education loan results in a change in the identity of the party to whom the borrower must send subsequent payments or direct any communications concerning the loan—
 (i)the transferor shall— (I)notify the borrower, in writing, in simple and understandable terms, not fewer than 45 days before transferring a legally enforceable right to receive payment from the borrower on such loan, of—
 (aa)the sale or other transfer, assignment, or transfer of servicing obligations;
 (bb)the identity of the transferee;
 (cc)the name and address of the party to whom subsequent payments or communications must be sent;
 (dd)the telephone numbers and websites of both the transferor and the transferee;
 (ee)the effective date of the sale, transfer, or assignment;
 (ff)the date on which the transferor will stop accepting payment; and
 (gg)the date on which the transferee will begin accepting payment; and
 (II)forward any payment from a borrower with respect to such postsecondary education loan to the transferee, immediately upon receiving such payment, during the 60-day period beginning on the date on which the transferor stops accepting payment of such postsecondary education loan; and
 (ii)the transferee shall—
 (I)notify the borrower, in writing, in simple and understandable terms, not fewer than 45 days before acquiring a legally enforceable right to receive payment from the borrower on such loan, of—
 (aa)the sale or other transfer, assignment, or transfer of servicing obligations;
 (bb)the identity of the transferor:
 (cc)the name and address of the party to whom subsequent payments or communications must be sent;
 (dd)the telephone numbers and websites of both the transferor and the transferee;
 (ee)the effective date of the sale, transfer, assignment, or transfer of servicing obligations;
 (ff)the date on which the transferor will stop accepting payment; and
 (gg)the date on which the transferee will begin accepting payment;
 (II)accept as on-time and may not impose any late fee or finance charge for any payment from a borrower with respect to such postsecondary education loan that is forwarded from the transferor during the 60-day period beginning on the date on which the transferor stops accepting payment, if the transferor receives such payment on or before the applicable due date, including any grace period;
 (III)provide borrowers a simple, online process for transferring existing electronic fund transfer authority; and
 (IV)honor any promotion or benefit offered to the borrower or advertised by the previous owner or transferor of such postsecondary education loan.
 (C)Material change in mailing address or procedure for handling paymentsIf a servicer makes a change in the mailing address, office, or procedures for handling payments with respect to any postsecondary education loan, and such change causes a delay in the crediting of the account of the borrower made during the 60-day period following the date on which such change took effect, the servicer may not impose any late fee or finance charge for a late payment on such postsecondary education loan.
								(D)Application of payments
 (i)In generalUnless otherwise directed by the borrower of a postsecondary education loan, upon receipt of a payment, the servicer shall apply amounts first to the interest and fees owed on the payment due date, and then to the principal balance of the postsecondary education loan bearing the highest annual percentage rate, and then to each successive interest and fees and then principal balance bearing the next highest annual percentage rate, until the payment is exhausted. A borrower may instruct or expressly authorize the servicer to apply payments in a different manner.
 (ii)Application of excess amountsUnless otherwise directed by the borrower of a postsecondary education loan, upon receipt of a payment, the servicer shall apply amounts in excess of the minimum payment amount first to the interest and fees owed on the payment due date, and then to the principal balance of the postsecondary education loan balance bearing the highest annual percentage rate, and then to each successive interest and fees and principal balance bearing the next highest annual percentage rate, until the payment is exhausted. A borrower may instruct or expressly authorize the servicer to apply such excess payments in a different manner. A borrower may also voluntarily increase the periodic payment amount, including by increasing their recurring electronic payment, with the right to return to their original amortization schedule at any time. Servicers shall provide a simple, online method to allow borrowers to make voluntary one-time additional payments, voluntarily increase the amount of their periodic payment, and return to their original amortization schedule.
 (iii)Apply payment on date receivedUnless otherwise directed by the borrower of a postsecondary education loan, a servicer shall apply payments to a borrower’s account on the date the payment is received.
 (iv)Promulgation of rulesThe Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, may promulgate rules for the application of postsecondary education loan payments that—
 (I)implements the requirements in this section; (II)minimizes the amount of fees and interest incurred by the borrower and the total loan amount paid by the borrower;
 (III)minimizes delinquencies, assignments to collection, and charge-offs; (IV)requires servicers to apply payments on the date received; and
 (V)allows the borrower to instruct the servicer to apply payments in a manner preferred by the borrower, including excess payments.
 (v)Method that best benefits borrowerIn promulgating the rules under clause (iv), the Director of the Bureau of Consumer Financial Protection shall choose the application method that best benefits the borrower and is compatible with existing repayment options.
									(E)Late fees
 (i)In generalA late fee may not be charged to a borrower for a postsecondary education loan under any of the following circumstances, either individually or in combination:
 (I)On a per-loan basis when a borrower has multiple postsecondary education loans in a billing group. (II)In an amount greater than 4 percent of the amount of the payment past due.
 (III)Before the end of the 15-day period beginning on the date the payment is due. (IV)More than once with respect to a single late payment.
 (V)The borrower fails to make a singular, non-successive regularly-scheduled payment on the postsecondary education loan.
 (ii)Coordination with subsequent late feesNo late fee may be charged to a borrower for a postsecondary education loan relating to an insufficient payment if the payment is made on or before the due date of the payment, or within any applicable grace period for the payment, if the insufficiency is attributable only to a late fee relating to an earlier payment, and the payment is otherwise a full payment for the applicable period.
 (F)Rehabilitation of loansIf a borrower of a private education loan successfully and voluntarily makes 9 payments within 20 days of the due date during 10 consecutive months of amounts owed on the private education loan, or otherwise brings the private education loan current after the loan is charged-off, the loan shall be considered rehabilitated, and the lender or servicer shall request that any consumer reporting agency to which the charge-off was reported remove the delinquency that led to the charge-off and the charge-off from the borrower’s credit history.
								(G)Borrower inquiries
									(i)Duty of student loan servicers to respond to borrower inquiries
 (I)Notice of receipt of requestIf a borrower of a postsecondary education loan submits a qualified written request to the student loan servicer for information relating to the student loan servicing of the postsecondary education loan, the student loan servicer shall provide a written response acknowledging receipt of the qualified written request within 5 business days unless any action requested by the borrower is taken within such period.
 (II)Action with respect to inquiryNot later than 30 business days after the receipt from a borrower of a qualified written request under subclause (I) and, if applicable, before taking any action with respect to the qualified written request of the borrower, the student loan servicer shall—
 (aa)make appropriate corrections in the account of the borrower, including the crediting of any late fees, and transmit to the borrower a written notification of such correction (which shall include the name and toll-free or collect-call telephone number of a representative of the student loan servicer who can provide assistance to the borrower);
 (bb)after conducting an investigation, provide the borrower with a written explanation or clarification that includes—
 (AA)to the extent applicable, a statement of the reasons for which the student loan servicer believes the account of the borrower is correct as determined by the student loan servicer; and
 (BB)the name and toll-free or collect-call telephone number of an individual employed by, or the office or department of, the student loan servicer who can provide assistance to the borrower; or
 (cc)after conducting an investigation, provide the borrower with a written explanation or clarification that includes—
 (AA)information requested by the borrower or explanation of why the information requested is unavailable or cannot be obtained by the student loan servicer; and
 (BB)the name and toll-free or collect-call telephone number of an individual employed by, or the office or department of, the student loan servicer who can provide assistance to the borrower.
												(III)Limited extension of response time
 (aa)In generalThere may be 1 extension of the 30-day period described in subclause (II) of not more than 15 days if, before the end of such 30-day period, the student loan servicer notifies the borrower of the extension and the reasons for the delay in responding.
 (bb)Reports to bureauEach student loan servicer shall, on an annual basis, report to the Bureau the aggregate number of extensions sought by the student loan servicer under item (aa).
 (ii)Protection of credit informationDuring the 60-day period beginning on the date on which a student loan servicer receives a qualified written request from a borrower relating to a dispute regarding payments by the borrower, a student loan servicer may not provide negative credit information to any consumer reporting agency (as defined in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a)) relating to the subject of the qualified written request or to such period, including any information relating to a late payment or payment owed by the borrower on the borrower’s postsecondary education loan.
 (H)Single point of contact for certain borrowersA student loan servicer shall designate an office or other unit of the student loan servicer to act as a point of contact regarding postsecondary education loans for—
 (i)a borrower who is not less than 60 days delinquent under the postsecondary education loan; (ii)a borrower who seeks information regarding, seeks to enter an agreement for, or seeks to resolve an issue under a repayment option that requires subsequent submission of supporting documentation; and
 (iii)a borrower who seeks to modify the terms of the repayment of the postsecondary education loan because of hardship.
									(I)Servicemembers, veterans, and postsecondary education loans
 (i)Servicemember and veterans liaisonEach servicer shall designate an employee to act as the servicemember and veterans liaison who is responsible for answering inquiries from servicemembers and veterans, and is specially trained on servicemember and veteran benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) and other Federal or State laws related to postsecondary education loans.
 (ii)Toll-free telephone numberEach servicer shall maintain a toll-free telephone number that shall— (I)connect directly to the servicemember and veterans liaison designated under clause (i); and
 (II)be made available on the primary internet website of the servicer and on monthly billing statements.
 (iii)Prohibition on charge offs and defaultA lender or servicer may not charge off or report a postsecondary education loan as delinquent, assigned to collection (internally or by referral to a third party), in default, or charged-off to a credit reporting agency if the borrower is on active duty in the Armed Forces (as defined in section 101(d)(1) of title 10, United States Code) serving in a combat zone (as designated by the President under section 112(c) of the Internal Revenue Code of 1986).
 (iv)Additional liaisonsThe Secretary shall determine additional entities with whom borrowers interact, including guaranty agencies, that shall designate an employee to act as the servicemember and veterans liaison who is responsible for answering inquiries from servicemembers and veterans and is specially trained on servicemembers and veteran benefits and option under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.).
									(J)Borrower's loan history
									(i)In
 generalA servicer shall make available through a secure website, or in writing upon request, the loan history of each borrower for each postsecondary education loan, separately designating—
 (I)payment history;
 (II)loan history, including any forbearances, deferrals, delinquencies, assignment to collection, and charge offs;
 (III)annual percentage rate history; and
 (IV)key loan terms, including application of payments to interest, principal, and fees, origination date, principal, capitalized interest, annual percentage rate, including any cap, loan term, and any contractual incentives.
										(ii)Original
 documentationA servicer shall make available to the borrower, if requested, at no charge, copies of the original loan documents and the promissory note for each postsecondary education loan.
 (K)Error resolutionThe Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, shall promulgate rules requiring servicers to establish error resolution procedures to allow borrowers to inquire about errors related to their postsecondary education loans and obtain timely resolution of such errors.
 (L)Additional servicing standardsThe Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, may establish additional servicing standards to reduce delinquencies, assignment to collections, defaults, and charge-offs, and to ensure borrowers understand their rights and obligations related to their postsecondary education loans.
								(M)Arbitration
									(i)Waiver of
 rights and remediesAny rights and remedies available to borrowers against servicers may not be waived by any agreement, policy, or form, including by a predispute arbitration agreement.
									(ii)Predispute
 arbitration agreementsNo predispute arbitration agreement shall be valid or enforceable by a servicer, including as a third-party beneficiary or by estoppel, if the agreement requires arbitration of a dispute with respect to a postsecondary education loan. This subparagraph applies to predispute arbitration agreements entered into before the date of enactment of the Student Loan Borrower Bill of Rights, as well as on and after such date of enactment, if the violation that is the subject of the dispute occurred on or after such date of enactment.
 (N)EnforcementThe provisions of this paragraph shall be enforced by the agencies specified in subsections (a) through (d) of section 108, in the manner set forth in that section or under any other applicable authorities available to such agencies by law.
 (O)PreemptionNothing in this paragraph may be construed to preempt any provision of State law regarding postsecondary education loans where the State law provides stronger consumer protections.
 (P)Civil liabilityA servicer that fails to comply with any requirement imposed under this paragraph shall be deemed a creditor that has failed to comply with a requirement under this chapter for purposes of liability under section 130 and such servicer shall be subject to the liability provisions under such section, including the provisions under paragraphs (1), (2)(A)(i), (2)(B), and (3) of section 130(a).
 (Q)Eligibility for dischargeThe Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, shall promulgate rules requiring lenders and servicers of loans described in paragraph (13)(B)(ii) to—
 (i)identify and contact borrowers who may be eligible for student loan discharge by the Secretary; (ii)provide the borrower, in writing, in simple and understandable terms, information about obtaining such discharge; and
 (iii)create a streamlined process for eligible borrowers to apply for and receive such discharge.; and (B)by adding at the end the following:
					
 (g)Information To be available at no chargeThe information required to be disclosed under this section shall be made available at no charge to the borrower.; and
 (2)in section 130(a)— (A)in paragraph (3), by striking 128(e)(7) and inserting 128(e)(10); and
 (B)in the flush matter at the end, by striking or paragraph (4)(C), (6), (7), or (8) of section 128(e), and inserting or paragraph (4)(C), (9), (10), or (11) of section 128(e),. 3.Student loan information by eligible lendersSection 433 of the Higher Education Act of 1965 (20 U.S.C. 1083) is amended—
 (1)in subsection (b)— (A)in paragraph (12), by striking and after the semicolon;
 (B)in paragraph (13), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (14)a statement that— (A)the borrower may be entitled to servicemember and veteran benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) and other Federal or State laws; and
 (B)a Servicemember and Veterans Liaison designated under section 128(e)(15)(I)(i) of the Truth in Lending Act (15 U.S.C. 1638(e)(15)(I)(i)) is available to answer inquiries about servicemember and veteran benefits, including the toll-free telephone number to contact the Liaison pursuant to such section.; and
 (2)in subsection (e)— (A)in paragraph (2), by adding at the end the following:
					
 (D)A statement that— (i)the borrower may be entitled to servicemember and veteran benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) and other Federal or State laws; and
 (ii)a Servicemember and Veterans Liaison designated under section 128(e)(15)(I)(i) of the Truth in Lending Act (15 U.S.C. 1638(e)(15)(I)(i)) is available to answer inquiries about servicemember and veteran benefits, including the toll-free telephone number to contact the Liaison pursuant to such section.; and 
 (B)in paragraph (3), by adding at the end the following:  (F)A statement that—
 (i)the borrower may be entitled to servicemember and veteran benefits under the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) and other Federal or State laws; and
 (ii)a Servicemember and Veterans Liaison designated under section 128(e)(15)(I)(i) of the Truth in Lending Act (15 U.S.C. 1638(e)(15)(I)(i)) is available to answer inquiries about servicemember and veteran benefits, including the toll-free telephone number to contact the Liaison pursuant to such section..
				4.Know before you owe
			(a)Amendments to the
			 Truth in Lending Act
				(1)In
 generalSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by section 2, is further amended—
 (A)by striking paragraph (3) and inserting the following:
						
							(3)Institutional
				certification required
								(A)In
 GeneralExcept as provided in subparagraph (B), before a creditor may issue any funds with respect to an extension of credit described in this subsection, the creditor shall obtain from the relevant institution of higher education where such loan is to be used for a student, such institution's certification of—
 (i)the enrollment status of the student;
 (ii)the student's cost of attendance at the institution as determined by the institution under part F of title IV of the Higher Education Act of 1965; and
 (iii)the difference between—
 (I)such cost of attendance; and
 (II)the student's estimated financial assistance, including such assistance received under title IV of the Higher Education Act of 1965 and other financial assistance known to the institution, as applicable.
 (B)ExceptionNotwithstanding subparagraph (A), a creditor may issue funds, not to exceed the amount described in subparagraph (A)(iii), with respect to an extension of credit described in this subsection without obtaining from the relevant institution of higher education such institution’s certification if such institution fails to provide within 15 business days of the creditor’s request for such certification—
 (i)notification of the institution's refusal to certify the request; or (ii)notification that the institution has received the request for certification and will need additional time to comply with the certification request.
									(C)Loans Disbursed
 Without CertificationIf a creditor issues funds without obtaining a certification, as described in subparagraph (B), such creditor shall report the issuance of such funds in a manner determined by the Director of the Bureau of Consumer Financial Protection.; and
 (B)by adding at the end the following:  (16)Provision of information (A)Provision of Information to Students (i)Loan StatementA creditor that issues any funds with respect to an extension of credit described in this subsection shall send loan statements, where such loan is to be used for a student, to borrowers of such funds not less than once every 3 months during the time that such student is enrolled at an institution of higher education.
									(ii)Contents of
 Loan StatementEach statement described in clause (i) shall—
 (I)report the borrower's total remaining debt to the creditor, including accrued but unpaid interest and capitalized interest;
 (II)report any debt increases since the last statement; and
 (III)list the current interest rate for each loan.
										(B)Notification of
 loans disbursed without certificationOn or before the date a creditor issues any funds with respect to an extension of credit described in this subsection, the creditor shall notify the relevant institution of higher education, in writing, of the amount of the extension of credit and the student on whose behalf credit is extended. The form of such written notification shall be subject to the regulations of the Bureau of Consumer Financial Protection.
								(C)Annual
 ReportA creditor that issues funds with respect to an extension of credit described in this subsection shall prepare and submit an annual report to the Bureau of Consumer Financial Protection containing the required information about private student loans to be determined by the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education..
					(2)Definition of
 Private Education LoanSection 140(a)(7)(A) of the Truth in Lending Act (15 U.S.C. 1650(a)(7)(A)) is amended—
 (A)by redesignating clause (ii) as clause (iii);
 (B)in clause (i), by striking and after the semicolon; and
 (C)by adding after clause (i) the following:
						
 (ii)is not made, insured, or guaranteed under title VII or title VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et seq.); and.
 (3)RegulationsNot later than 365 days after the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall issue regulations in final form to implement paragraphs (3) and (16) of section 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by paragraph (1). Such regulations shall become effective not later than 6 months after their date of issuance.
				(b)Amendments to the
			 Higher Education Act of 1965
 (1)Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (28) and inserting the following:
					
 (28)(A)Upon the request of a private educational lender, acting in connection with an application initiated by a borrower for a private education loan in accordance with section 128(e)(3) of the Truth in Lending Act (15 U.S.C. 1638(e)(3)), the institution shall within 15 days of receipt of a certification request—
 (i)provide such certification to such private educational lender— (I)that the student who initiated the application for the private education loan, or on whose behalf the application was initiated, is enrolled or is scheduled to enroll at the institution;
 (II)of such student's cost of attendance at the institution as determined under part F of this title; and
 (III)of the difference between—
 (aa)the cost of attendance at the institution; and
 (bb)the student's estimated financial assistance received under this title and other assistance known to the institution, as applicable;
 (ii)notify the creditor that the institution has received the request for certification and will need additional time to comply with the certification request; or
 (iii)provide notice to the private educational lender of the institution’s refusal to certify the private education loan under subparagraph (D).
 (B)With respect to a certification request described in subparagraph (A), and prior to providing such certification under subparagraph (A)(i) or providing notice of the refusal to provide certification under subparagraph (A)(iii), the institution shall—
 (i)determine whether the student who initiated the application for the private education loan, or on whose behalf the application was initiated, has applied for and exhausted the Federal financial assistance available to such student under this title and inform the student accordingly; and
 (ii)provide the borrower whose loan application has prompted the certification request by a private education lender, as described in subparagraph (A)(i), with the following information and disclosures:
 (I)The availability of, and the borrower’s potential eligibility for, Federal financial assistance under this title, including disclosing the terms, conditions, interest rates, and repayment options and programs of Federal student loans.
 (II)The borrower's ability to select a private educational lender of the borrower's choice.
 (III)The impact of a proposed private education loan on the borrower's potential eligibility for other financial assistance, including Federal financial assistance under this title.
 (IV)The borrower’s right to accept or reject a private education loan within the 30-day period following a private educational lender’s approval of a borrower’s application and about a borrower’s 3-day right to cancel period.
 (C)For purposes of this paragraph, the terms private educational lender and ‘private education loan’ have the meanings given such terms in section 140 of the Truth in Lending Act (15 U.S.C. 1650).
 (D)(i)An institution shall not provide a certification with respect to a private education loan under this paragraph unless the private education loan includes terms that provide—
 (I)the borrower alternative repayment plans, including loan consolidation or refinancing; and (II)that the liability to repay the loan shall be cancelled upon the death or disability of the borrower or co-borrower.
 (ii)In this paragraph, the term disability means a permanent and total disability, as determined in accordance with the regulations of the Secretary of Education, or a determination by the Secretary of Veterans Affairs that the borrower is unemployable due to a service-connected disability..
				(2)Effective
 dateThe amendment made by paragraph (1) shall take effect on the effective date of the regulations described in subsection (a)(3).
 (3)Preferred lender arrangementSection 151(8)(A)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1019(8)(A)(ii)) is amended by inserting certifying, after promoting,.
 (c)ReportNot later than 24 months after the issuance of regulations under subsection (a)(3), the Director of the Bureau of Consumer Financial Protection and the Secretary of Education shall jointly submit to Congress a report on the compliance of institutions of higher education and private educational lenders with section 128(e)(3) of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by subsection (a), and section 487(a)(28) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by subsection (b). Such report shall include information about the degree to which specific institutions utilize certifications in effectively encouraging the exhaustion of Federal student loan eligibility and lowering student private education loan debt.
 5.Marketing limitationSection 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f) is amended by adding at the end the following:
			
 (c)Limitation on contracts for the servicing of loansA servicer may not market to the borrower of a student loan made, insured, or guaranteed under this title which the servicer services, a financial product or service using data obtained through the servicing relationship, or otherwise during the servicing process.
				.
 6.Servicer choiceSection 456 of the Higher Education Act of 1965 (20 U.S.C. 1087f), as amended by section 5, is further amended by adding at the end the following:
			
 (d)Switching servicersThe Secretary shall establish a program that allows a borrower of a loan made under this part after the date of enactment of the Student Loan Borrower Bill of Rights to switch from the assigned servicer of such loan to a new servicer based on a random reassignment by the Secretary.
				. 
 7.Centralized point of accessPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
			
 493E.Centralized point of accessNot later than 2 years after the date of enactment of the Student Loan Borrower Bill of Rights, the Secretary shall establish a centralized point of access for all borrowers of loans that are made, insured, or guaranteed under this title that are in repayment, including a central location for account information and payment processing for such loan servicing, regardless of the specific servicer..
 8.Report on student loan servicersNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection, in consultation with the Secretary of Education, shall submit a report to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Education and the Workforce of the House of Representatives on private and Federal student loan servicers, including—
 (1)any legislative recommendations to improve student loan servicing standards; and (2)information on proactive early intervention methods by servicers to help distressed student loan borrowers enroll in any eligible repayment plans.
			